—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered April 21, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
Contrary to the Supreme Court’s determination, the defendants failed to make a prima facie showing of entitlement to judgment as a matter of law. They did not produce sufficient evidence that the so-called “floor hockey” game in question was properly supervised and controlled, or that they had taken reasonable steps to ensure that the equipment used by the student participants did not unreasonably increase the risk of injury (see, Zuckerman v City of New York, 49 NY2d 557; Benitez v New York City Bd. of Educ., 73 NY2d 650). Thus, defendants’ motion should have been denied (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.